Citation Nr: 1500103	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disorder (COPD) also claimed as a lung condition due to asbestos exposure.

2.  Entitlement to service connection for COPD also claimed as a lung condition due to asbestos exposure.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Regional Office (RO) in Muskogee, Oklahoma, in which the RO declined to reopen the claim of entitlement to service connection for COPD (also claimed as a lung condition) due to asbestos exposure and bilateral hearing loss.  

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  The transcript of this hearing is a part of the record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in these files reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for COPD also claimed as a lung condition due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for COPD due to asbestos exposure was denied in February 2010, which the Veteran did not timely appeal.  

2.  The claim of entitlement to service connection for bilateral hearing loss was denied in February 2010, which the Veteran did not timely appeal.  

3.  The evidence received since the February 2010 rating decision is not cumulative and redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.  

4.  The evidence received since the February 2010 rating decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The February 2010 rating decision which denied service connection for COPD due to asbestos exposure is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  The February 2010 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for COPD due to asbestos exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), private treatment records, and VA examination records have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

As noted above, the Veteran testified at a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal, identified the reasons for the RO's denial, and identified the evidence necessary to substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II.  New and Material 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for COPD due to asbestos exposure and bilateral hearing loss was denied by the February 2010 rating decision.  The Veteran did not file a timely appeal.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

The Veteran's specific request to "reopen" his claim for service connection was received in April 2011, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The evidence of record at the time of the February 2010 rating decision included the Veteran's STRs and an August 2011 VA audiology examination report indicating a no show.

The RO denied the Veteran's claim for COPD and bilateral hearing loss, on the basis that there was no evidence of these conditions in service nor is there evidence of a current disability.  The Board notes that the Veteran reported a history of asthma in a July 1976 enlistment Report of Medical History and upon separation in an August 1980 Report of Medical History.  However, the STRs showed no complaints, treatment, abnormalities or diagnosis for COPD or lung condition in service.   

With regard to the claim for bilateral hearing loss, the STRs showed no complaints, treatment, abnormalities or diagnosis for a hearing problem during service but the separation audiogram showed 30 decibels at 4000 Hertz in the left ear with a notation of minimal high frequency hearing deficit.  The Veteran was scheduled for a VA audiology examination in August 2010 but he did not report to the examination.  

The evidence added to the record since the February 2010 rating decision includes the following:  discharge summary report from the Oklahoma Department of Corrections dated July 2011; private audiogram report dated September 2009; VA audiology examination reports indicating the Veteran was a no-show in August 2011, September 2011, and April 2012; VA audiology examination report dated May 2013; and transcript of the videoconference hearing before the undersigned in August 2014.

In April 2011, the Veteran submitted a summary discharge report from the Oklahoma Department of Corrections dated July 2011.  The record indicated that the Veteran was diagnosed with asthma in August 2010.  The Veteran was prescribed oral medication and an inhaler.  The summary report did not provide a medical opinion to support a causal connection or medical link between his asthma and service.  

In October 2011, the Veteran submitted a private audiogram report dated September 2009.  The examiner reported that the Veteran had some wax buildup in both ears but no real problems and that he had "head noise all the time."  The audiogram results from that examination as interpreted by the Board were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
65
75
LEFT
50
60
65
70
75

The reported speech discrimination scores were 98 percent in both ears; however, the examiner utilized the NU-6 word list. 

The May 2013 VA audiology examination report shows the examiner reviewed the claims file including the September 2009 private audiogram.  See Section 3.  At the examination, the Veteran reported that he worked as a jet mechanic and that he did not use any hearing protection.  However, the examiner reported invalid test results and explained that the pure tone thresholds were not consistent with the speech reception thresholds (SRT).  Speech recognition was 94 percent for both ears.  The examiner could not provide a rationale for the etiology of the Veteran's hearing loss because the test results were considered unreliable.  The examiner explained that the acoustic reflex thresholds were better than one would typically expect in the admitted hearing loss range, and the degree of hearing loss could not be determined.  The examiner further noted that what hearing loss that did exist would be considered sensorineural based on intermittent results.  

The VA regulations are clear.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2014).  The foregoing audiograms do not show a hearing impairment for VA purposes.  Thus, the record continues to be devoid of a current disability.  The submission of the private audiogram would not trigger VA's duty to assist were the claim reopened.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  Likewise, the Veteran's testimony at the videoconference hearing in August 2014, did not offer any additional material information or any substantive argument not previously considered by the RO in February 2010.  The Veteran's general assertions that his current hearing loss was the result of noise exposure in service were previously considered.  Thus, the Board finds his testimony is cumulative and redundant and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  

As for the COPD issue, however, the Board finds that the July 2011 private treatment record showing a current diagnosis of asthma constitutes new and material evidence.  It relates to a basis for the previous denial-the absence of a current disability-and when considered with the old evidence would trigger the duty to assist if the claim were reopened.  Therefore, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for COPD.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for COPD also claimed as a lung condition due to asbestos exposure; the appeal is granted to this limited extent.

New and material evidence not having been received to reopen the claim of service connection for bilateral hearing loss, the appeal is denied.  


REMAND

The Board finds that additional development is necessary prior to deciding the COPD issue on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a VA Form 21-4142 pertaining to treatment and care the Veteran received from the Oklahoma Department of Corrections for asthma.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination to determine whether any respiratory disorder, including COPD/asthma is due to service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

(i) The examiner should determine whether it is clear and unmistakable that the Veteran entered service with a respiratory disorder, including COPD/asthma.

(ii) If the Veteran's respiratory disorder, including COPD/asthma clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable that his respiratory disorder WAS NOT aggravated beyond the natural progress of the disorder by his service, including claimed asbestos exposure.  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his respiratory disorder during service or, that it is clear and unmistakable that any increase in the severity of his respiratory disorder was due to the natural progress of that pre-existing condition.   

(iii) If the Veteran's respiratory disorder, including COPD/asthma DID NOT clearly and unmistakably pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current respiratory disorder is related to his service, including claimed asbestos exposure. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  After completion of the above, the RO/AMC must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


